— Order of disposi*213tion, Family Court, New York County (Mary E. Bednar, J.), entered on or about April 14, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third and seventh degrees, and placed him on probation for a period of up to 12 months, unanimously affirmed, without costs.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility and identification. The evidence warranted the conclusion that appellant possessed drugs with intent to sell them. Concur—Tom, J.P., Saxe, Friedman, Marlow and Catterson, JJ.